The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of July 9, 2021.  By amendment of July 9, 2021 the Applicant amended claims 1, 2, 3, 7, 10, 11 and added new claims 12-20. Therefore, claims 1-20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on May 11, 2021 was filed after the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on to at least some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 depends from itself.  Appropriate correction is required. For purpose of examination it is assumed that claim 14 depends from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13, 15, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in view of Takano (US Patent Publication 2013/0314358 A1) and further in view Senior (US Patent Publication 2001/0036299 A1).
	In regard of claim 1,  Matsuki  discloses a non-transitory computer-readable recording medium having recorded therein a program for causing a processor (See at least Figure  5 of Matsuki disclosing a processor and memory which as discussed in paragraph [0103-0105] of Matsuki) to function as: a touch information acquirer configured to acquire touch information regarding at least a touch area on a touch panel with which an object comes in contact (See at least Figure 5 of Matsuki illustrating a touch information acquirer (100, 111, 123, 125) which acquire information regarding area and of a touch area paragraphs [0104-0105]); and a determiner configured to determine, when the touch information acquired by the touch information acquirer indicates that a contact between the object and the touch panel is present, whether input of an instruction regarding a direction in the touch panel is present, based on the touch information (See at least Figures 4-5 of Matsuki illustrating a determiner (122, 121, 123, 125) which determines contact (S401) and direction (S403) as discussed in paragraphs [0102-0111, 0123] of Matsuki). 
	However, the reference to Matsuki does not specifically show estimation of at least one of an are of a touch area.

	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use the a touch information acquirer shown by Takano with the device of Matsuki in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to make selections and otherwise interact with an application running on a computing device.
	Additionally, the combination of Matsuki and Takano does not specifically discuss the at least one of the area of the touch area and the shape of the touch area defined by the touch information.
	In the same field of endeavor, Senior discloses computer program (490), Fig.4 which allows to provide at least one of the area of the touch area and the shape of the touch (See Figure 3, numerals (310-375) of Senior) area defined by the touch information as discussed in paragraphs [0030-0031, 0068] discussing that the shape of the touch area could be different as illustrated in Figure 3 and defined by the pressure of the touch.
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use different shape area of the touch area shown by Senior with the device of Matsuki and Takano in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to provide a combined fingerprint scanner and pointing device avoiding a mouse. 
claim 2, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the area of the touch area, and the determiner is configured to determine that the input of the instruction is present when an area condition regarding the area of the touch area indicated by the touch information is satisfied (See at least Figures 4-5 of Matsuki wherein is shown that the touch information regarding the area of touch (S401) is determined when a first condition regarding the area of the touch (S402) is satisfied as discussed in paragraph [0119]). 
	In regard of claim 3, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the shape of the touch area, and the determiner is configured to determine that the input of the instruction is present when a second shape condition regarding the shape of the touch area indicated by the touch information is satisfied (See at least Figure 4 of Matsuki illustrating the second condition regarding the shape of the touch area is satisfied (S405)  as discussed in paragraph [0125]). 
	In regard of claim 4, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the area of the touch area, and the determiner is configured to determine, based on a speed of a change in the area of the touch area indicated by the touch information, whether the input of the instruction is present (See at least Figure 14 of Takano, reference numeral (S220) illustrating determining of speed as discussed in paragraphs [0120-0122] of Takano). 
claim 5, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the shape of the touch area, and the determiner is configured to determine, based on a speed of a change in an index value defined in accordance with the shape of the touch area indicated by the touch information, whether the input of the instruction is present (See at least Figure 14 of Takano, reference numerals (S200, S220, S300) illustrating change in an index values in accordance with the shape as discussed in paragraph [0095]). 
	In regard of claim 6, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel, and wherein the determiner is configured to determine, further based on the pressure information acquired by the pressure information acquirer, whether the input of the instruction is present (See at least Figure 4 of Matsuki illustrating the program acquiring pressure information  (S407, S408) as discussed in paragraphs [0126-0127]). 
	In regard of claim 7, Matsuki, Takano and Senior further disclose the recording medium according to claim 6, wherein the determiner is configured to determine, when a pressure condition regarding the pressure indicated by the pressure information is satisfied, that the input of the instruction is present (See at least Figure 4 of Matsuki illustrating determiner considering third condition (S408) as input recognition (S409) as discussed in paragraphs [0126-0127] and paragraphs [0030-0031] of Senior). 
claim 8, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a vibration controller configured to vibrate the touch panel when a determination result by the determiner changes (See at least Figure 5 of Matsuki illustrating vibrator controller (126) which generates vibration of the touch panel (100) when determination result changes as discussed in paragraphs [0109, 0144] of Matsuki). 
	In regard of claim 9, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a display controller configured to display information regarding a direction indicated by the instruction on the touch panel (See at least Figure 9A of Matsuki illustrating instruction on the display (204) regarding a direction). 
	In regard of claim 10, Matsuki, Takano and Senior further disclose an information processing apparatus comprising: a touch information acquirer configured to acquire touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by a contact between a touch panel and an object; and a determiner configured to determine, when the touch information acquired by the touch information acquirer indicates that a contact between the object and the touch panel is present, whether input of an instruction regarding a direction in the touch panel is present, based on the at least one of the area of the touch area and the shape of the touch area defined by the touch information (See rejection of claim 1 provided above).  
claim 11, Matsuki, Takano and Senior further disclose a method of processing information, the method comprising: acquiring touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by a contact between a touch panel and an object comes in contact; and determining, when the touch information indicates that a contact between the object and the touch panel is present, whether input of an instruction regarding a direction in the touch panel is present, based on the at least one of the area of the touch area and the shape of the touch area defined by the touch information (See at least Figure 4 of Matsuki illustrating the method of acquiring touch information (S401), determining contact with an object (S404), input instruction regarding a direction (S403, S409)  as discussed in paragraphs [0123-0128]).
	In regard of claim 12, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the object is a thumb of a user (See at least paragraph [0013] of Matsuki discussing that the object is a thumb).
	In regard of claim 13, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the determiner determines whether the input of the instruction regarding the direction in the touch panel is present, based on a plurality of ranges for the at least one of the touch area and the shape of the touch area (See at least Figure 4 of Takano illustrating ranges of the touch area (2) as discussed in paragraphs [0052-0054]).
	In regard of claim 15, Matsuki, Takano and Senior further disclose the information processing apparatus according to claim 10, wherein the object is a thumb of a user (See rejection of claim 12 provided above).
claim 16, Matsuki, Takano and Senior further disclose the information processing apparatus according to claim 10, wherein the determiner determines whether the input of the instruction regarding the direction in the touch panel is present, based on a plurality of ranges for the at least one of the touch area and the shape of the touch area (See rejection of claim 13 provided above).
	In regard of claim 18, Matsuki, Takano and Senior further disclose The method according to claim 11, wherein the object is a thumb of a user (See rejection of claim 12 provided above).
	In regard of claim 19, Matsuki, Takano and Senior further disclose the method according to claim 11, wherein the determiner determines whether the input of the instruction regarding the direction in the touch panel is present, based on a plurality of ranges for the at least one of the touch area and the shape of the touch area (See rejection of claim 13 provided above).
Claims 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in view of Takano (US Patent Publication 2013/0314358 A1) and further in view Senior (US Patent Publication 2001/0036299 A1) and further inview of Rihn et al. (US Patent Publication Application 2017/0083096 A1).
	In regard of claim 14, Matsuki, Takano and Senior further disclose the recording medium according to claim 14.

	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use the a table shown by Takano with the device of Matsuki, Takano and Senior in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to make selections and otherwise interact with an application running on a computing device.
	In the same field of endeavor, Rihn et al. discloses table (900) organization for ranges as shown in Figures 9, 13 of Rihn et al. and discussed in paragraphs [0082, 0100].
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use the a touch information acquirer shown by Takano with the device of Matsuki in order to construct a contact-sensitive display which intended to pertain to effect transitions/mixing as a user goes through various pressure levels, specifically quickly or back and forth. 
	In regard of claim 17, Matsuki, Takano and Senior further disclose the information processing apparatus according to claim 16, wherein the plurality of ranges are provided in at least one determination table (See rejection of claim 14 provided above).
	In regard of claim 20, Matsuki, Takano and Senior further disclose the method according to claim 19, wherein the plurality of ranges are provided in at least one determination table (See rejection of claim 14 provided above).



                                                                                                                                                                                                       Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692